Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 1 of 11




                  ATTACHMENT 3
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 2 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 3 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 4 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 5 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 6 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 7 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 8 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 9 of 11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 10 of
                                       11
Case 0:17-cv-60533-JEM Document 217-3 Entered on FLSD Docket 08/02/2019 Page 11 of
                                       11
